NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



RONDAN KEITH,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D18-922
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed February 27, 2019.

Appeal from the Circuit Court for Lee
County; J. Frank Porter, Judge.

Howard L. Dimmig, II, Public Defender, and
Kevin Briggs, Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.



KHOUZAM, Judge.

             We affirm the judgment and sentence but remand for the trial court to

correct a scrivener's error. Rondan Keith was charged in the information with violating

section 784.048(4), Florida Statutes (2016), but was adjudicated guilty in the judgment

of violating section 784.048(7). On remand, the trial court shall correct the judgment to

reflect the statutory subsection Keith was charged with violating.
           Remanded with directions.


SALARIO and BADALAMENTI, JJ., Concur.




                                       -2-